Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15, 18-20 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 15 are ambiguous and unclear in that one cannot determine what element being recited is configured to authenticate the pairing token. Such could relate to the server as a whole, the local server or the cloud platform.  Further the steps “configured to authenticate” are not clear.  Merely being able to read QR code could be a sort of authentication process.  As such it is impossible to determine the true metes and bounds for the claims.  
Claim 18-20 are indefinite in that the scope of the claim attempts to cover two statutory classes of invention to protect both the combination of elements and physical steps of their operation. The apparatus-method of use definiteness issue had previously been addressed by the PTO Board in Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). In that case, the PTO Board, considering a claim that combined two separate statutory classes of invention, stated, "a manufacturer or seller of the claimed apparatus would not know from the claim whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the apparatus."
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli 2013/0324272 in view of Mc Kirdy 2013/0032634.
 	As to claims 1, 9, 11, 15 and 18, Fig. 1 of Vaioli shows a bowling enhancement system for at least one bowling lane with at least one image sensor in a tracking camera 415 arranged over the at least one bowling lane and configured to generate image data or “information” of the at least one bowling lane as shown at [0053] and a plurality of projectors arranged over a plurality of lanes in his video projection system 10 and configured to generate a set of projected images onto the at least one bowling lane; and a server  in his centralized management system 300coupled to said at least one image sensor and said plurality of projectors, said server configured to determine a tracking path of a bowling ball traveling on the at least one bowling lane based upon the image data of the at least one bowling lane as shows at [0053] and selectively change the set of projected images based upon the tracking path of the bowling ball and the given game characteristic.
	Vaioli is considered to show a mobile wireless communications device in a “handheld device” or PDA to interface with a user [0036].  While he does not discuss the use of QR code and projecting such onto the surface of the bowling lane, such codes are a common and well-known method of establishing communications and sharing information between a system and a user interface such as a mobile wireless communication.  Hence to have included such in Vaioli would have been obvious in order to facilitate a connection between a device and the system.  To the extent that such a code would be “projected”, McKirdy teaches that such barcodes (his fig. 7) can be a “projected mage” [0115]. As such, to have used the projectors of Vaioli to project a pairing token onto the at least one bowling lane and to have included the functional capability of establishing a communication link with the mobile wireless communications from a projected pairing token would have been obvious to make it easier to connect and control the system via a handheld device like the one shown by Vaioli. To the extent that the claim calls for the functional capability of to receive a given game characteristic from the mobile wireless communications device, such is the function of the I/O interface 14 of Vaioli. With it they are allowed to input and allow the system to “receive a given game characteristic” such as the content projected onto the lanes [0062]. Hence such a functional capability is considered shown by the combination as a whole found obvious for the reasons set forth above. 

Claims 2, 12 and 19 is considered taught by fig. 7 of McKirdy. 
It is well-known combination to use the camera of a PDA such as that shown by Vaioli. Hence, such a combination of an image sensor configured to ingest the pairing token is considered met.  That is the intended use and function of phones in combination with a QR code well-known in the art. .
	Claims 8 and 15 are considered shown in fig. 2 of Vaioli.
	Claim 10 and 17 are so broad that said given projector 10 shown in fig. 1 is considered to be adjacent a foul line 15 meeting the limitations of the claim. 

Claim 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli in view of Mc Kirdy 2013/0032634 in view of matters well known to the function of cell phone applications.  
As to claims 6 and 7, a user interface menu is considered so broad as to be any indicia.  For selecting is considered narratively functional imparting no particular structure.  Instead, it clarifies that the device function as known in the prior art by allowing user interface by touch gestures in order to select from a menu. At [0058] Vaioli provides interaction with the system to allow for video content to be displayed on the alley using “scoring consoles or a mobile device” [0063].  While he does not discuss in detail the design of the mobile interface, control of his management system using a handheld mobile device using known touch gestures, voice or pointing device as commonly done in the art is clearly contemplated in his claim 19. However, it is considered old and well-known to use menu driven lists that are selected when interacting with a system using a communication device. Using a APP to control diverse devices using a smart phone is common place in today’s art and the mere combination is not considered inventive without more. To have used a menu drive software on a mobile device to control Vaioli would have been obvious in order to allow a user to conveniently indicate there desired settings and game features being offered.  Such “video content” disclosed by Vaioli are considered “animations” as called for by claim 7. 

Claim 4, 5, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaioli in view of Mc Kirdy 2013/0032634 and further in view of Lys et al. 7,598,684.
Claims 4 and 13 are considered most broadly met by where the flashing lights and lighting 30 of Vaioli are configured to irradiate the at least one bowling lane. [0026]. To the extent that such lighting emits infrared, Vaioli shows tracking cameras 415, he does not discuss any infrared features in detail.  He does clearly disclose color lights at [0018] that is known to include wavelengths in the infrared as taught by Lys at (col. 28, ln. 66).  In bowling the use of infrared lighting for pin scorers to operate properly in low light levels is known. Applicant has not disclosed any other purpose for such in his brief mention in the specification. As such, to have included infrared light in Vaioli would have been obvious in order to operate in less than ambient light condition as is known. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711